Citation Nr: 1046491	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-15 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a respiratory disorder, 
claimed as sinusitis.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as a nervous condition.

5.  Entitlement to service connection for a cervical disorder.

6.  Entitlement to service connection for fibromyalgia.

7.  Entitlement to service connection for a stomach disorder, 
claimed as stomach reflux.

8.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

9.  Whether new and material evidence has been received to reopen 
a service connection claim for a back disorder.   

10.  Entitlement to service connection for a disorder of the legs 
claimed as secondary to a back disorder.

11.  Entitlement to service connection for urinary incontinence 
claimed as secondary to a back disorder.


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 
1991, during peacetime and the Persian Gulf War.  The Veteran 
served in the Southwest Asia theater of operations.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision issued by the Department of 
Veterans Affairs (VA), San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO). 

The Board notes that the Veteran submitted additional evidence 
consisting of a December 2009 VA treatment record after the 
issuance of the April 2009 statement of the case.  Subsequently, 
in a June 2010 statement, the Veteran waived agency of original 
jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2010).

The issues of service connection for tinnitus, a cervical 
disorder, fibromyalgia, IBS, and a stomach disorder are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of hearing 
loss.

2.  The Veteran does not have a current diagnosis of a 
respiratory disorder.

3.  The Veteran does not have a current diagnosis of an acquired 
psychiatric disorder.

4.  In a final decision issued in June 1995, the RO determined 
that new and material evidence had not been received to reopen 
the Veteran's claim of entitlement to service connection for a 
back disorder.

5.  Evidence added to the record since the final June 1995 RO 
denial is cumulative and redundant of the evidence of record at 
the time of such decision and does not raise a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for a back disorder.

6.  The Veteran's claimed disorder of the legs is not caused or 
aggravated by a service-connected disability.  

7.  The Veteran's claimed urinary incontinence is not caused or 
aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service, 
and sensorineural hearing loss may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2010).

2.  A respiratory disorder, to include sinusitis, was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated in service, and a psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010). 

4.  The RO's unappealed June 1995 decision that determined that 
new and material evidence had not been received to reopen the 
service connection for a back disorder is final.  38 U.S.C. § 
7105(c) (West 1991) [38 U.S.C.A. § 7105(c) (West 2002)]; 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1995) [38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2010)].

5.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

6.  A disorder of the legs is not proximately due to, or the 
result of a service-connected disability. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2010).

7.  Urinary incontinence is not proximately due to, or the result 
of a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by an August 2008 letter.  
This letter fully addressed all three notice elements; informed 
the Veteran of what evidence was required to substantiate his 
service connection claims; and of the Veteran's and VA's 
respective duties for obtaining evidence.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In an attachment to the August 2008 notice letter, the RO also 
advised the Veteran as to how disability ratings and effective 
dates are awarded, as required in Dingess/Hartman.  See 19 Vet. 
App. at 486.  

In addition, with regard to the Veteran's application to reopen 
his service connection claim for a back disorder, the Court held 
that the VCAA notice requirements in regard to new and material 
evidence claims require VA to send a specific notice letter to 
the claimant that: (1) notifies him or her of the evidence and 
information necessary to reopen the claim (i.e., describes what 
is meant by new and material evidence); (2) identifies what 
specific evidence is required to substantiate the element or 
elements needed for service connection that were found 
insufficient in the prior denial on the merits; and (3) provides 
general VCAA notice for the underlying service connection claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, the notice letter provided to the Veteran in August 
2008 included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  With 
regard to the third element, while the Veteran was provided the 
incorrect date of the prior final decision, he was advised that 
his claim was previously denied as his back disorder was not 
found to be incurred in or aggravated by his military service.  
Consequently, despite citing the incorrect date of the prior 
final decision, the Board finds that adequate notice has been 
provided as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the previous 
denial.
 
VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

In this regard, the Veteran's STRs and post-service private and 
VA treatment records have been obtained and considered.  He has 
not identified any additional, outstanding records necessary to 
decide his pending appeal.

The Board acknowledges that VA has not provided the Veteran an 
examination or sought a medical opinion with respect to his 
service connection claims for hearing loss, a respiratory 
disorder (claimed as sinusitis), an acquired psychiatric disorder 
(claimed as a nervous condition), a disorder of the legs claimed 
as secondary to a back disorder, and urinary incontinence claimed 
as secondary to a back disorder.  However, in light of the 
uncontroverted facts, as discussed below, the Board finds that 
the evidence, which indicates that he was not diagnosed with any 
such disorders in-service or post-service, did not seek treatment 
for any such disorders after service, and, regarding his 
secondary service connection claims, is not service-connected for 
a back disability, examinations are unnecessary to decide these 
claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) 
(citing 38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4)).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Significantly, the record does not 
otherwise indicate any additional obtainable evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Therefore, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist the claimant 
in the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Analysis

Legal Criteria

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a disorder noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including bilateral sensorineural hearing loss, if 
manifest to a compensable degree within one year after discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection is also warranted for a disability that is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439 (1995).  

Service connection generally requires competent and credible 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992). 
The Court held that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the time 
the claim is filed, or during the pendency of that claim, even if 
the disability resolves prior to the VA's adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In cases where a hearing loss disability is claimed, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a Veteran's separation from 
service do not meet the regulatory requirements for establishing 
a 'disability' at that time, he or she may nevertheless establish 
service connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a Veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
disorder; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson, supra. 

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The reasonable doubt must be in the range of probability and more 
than pure speculation or remote possibility.  38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Hearing Loss, Respiratory Disorder, and Acquired Psychiatric 
Disorder

The Veteran is seeking service connection for hearing loss, a 
respiratory disorder, and an acquired psychiatric disorder, which 
he maintains were incurred during his active service.  However, 
review of the record fails to show current diagnoses of any such 
disorders.   

In this regard, the Veteran's STRs are negative for any 
complaints, treatment, and/or diagnoses referable to hearing 
loss, a respiratory disorder, or an acquired psychiatric 
disorder.  In fact, the Veteran's May 1989 Hearing Conservation 
Data includes an audiogram which reveals normal hearing 
bilaterally, and his ears,  were noted as normal in his October 
1991 Discharge Examination.  

Post-service treatment records likewise reflect no complaints, 
treatment, and/or diagnoses referable to hearing loss, a 
respiratory disorder, or an acquired psychiatric disorder.  The 
Board notes that the Veteran received treatment for cocaine 
dependence at the San Juan VAMC; however, he did not complain of 
or was not assessed with any psychiatric disorder, to include a 
nervous condition.  See January 3, 2006, Psychiatric Admission 
Evaluation Note.  

Moreover, the Veteran has merely stated that he has hearing loss, 
a respiratory disorder, and an acquired psychiatric disorder as a 
result of his military service, to include his service in 
Southwest Asia.  He has not offered any description of his 
symptomatology.  Furthermore, in seeking medical treatment for 
other disorders, the Veteran has not described any complaints or 
symptoms referable to hearing loss, a respiratory disorder, or an 
acquired psychiatric disorder.  In this regard, the absence of 
such complaints in the Veteran's post-service treatment records 
is especially probative because, in seeking medical care, an 
individual has a strong motive to truthfully state his complaints 
so as to receive proper care.  See generally Fed.R.Evid. 803 
(medical diagnosis or treatment exception to the hearsay rule); 
see also United States v. Narciso, 466 F.Supp. 252 (D.C. 
Mich.1977) (stating that the rationale of the "medical diagnosis 
or treatment exception" to the hearsay rule is that statements 
made to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong motive 
to tell the truth in order to receive proper care).  

Therefore, there is no evidence of a current diagnosis of a right 
knee disorder.  In the absence of proof of a present disability, 
there can be no valid claim for service connection.  See 
Degmetich, supra; Brammer, supra; McClain, supra.  Accordingly, 
the Veteran's claims of entitlement to service connection for 
hearing loss, a respiratory disorder, and an acquired psychiatric 
disorder must be denied. 

Back Disorder

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 
20.201, 20.302.  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

By way of history, the Veteran initially filed a service 
connection claim for a back disorder in November 1992.  In a June 
1993 rating decision, the RO denied service connection for a back 
disorder on the basis that, although there is notation of 
treatment for back pain in-service and a current diagnosis of a 
back disorder, such in-service back pain was acute with no 
chronicity or continuity of treatment in service and thus was not 
incurred in or aggravated by service.  The evidence of record 
when the RO decided the claim in June 1993 included the Veteran's 
STRs, a February 1993 VA Spine Examination Report, and statements 
submitted by or on behalf of the Veteran.  Because the Veteran 
did not submit a notice of disagreement to initiate appellate 
review and a substantive appeal to perfect an appeal of the RO's 
July 1993 rating decision, that determination became final, based 
on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 
1991) [(West 2002)]; 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1993) [38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2010)].

In April 1995, the Veteran sought to reopen his service 
connection claim for a back disorder.  See April 1995 "Statement 
in Support of Claim," VA Form 21-4138.  In a June 1995 rating 
decision, the RO denied the Veteran's claim to reopen the service 
connection claim for a back disorder because there was no new and 
material evidence to reopen the claim.  The evidence of record 
when the RO decided the claim in June 1995 included an April 1995 
Private Treatment Note from Dr. R. D. Alvarez indicating that the 
Veteran's back disorder had its onset while he was in the Army 
and statements submitted by or on behalf of the Veteran. The 
Veteran filed a Notice of Disagreement with the RO's June 1995 
rating decision in July 1995.  See July 1995 "Statement in 
Support of Claim," VA Form 21-4138 (Notice of Disagreement).  In 
November 1995, the RO issued a Statement of the Case.  Because 
the Veteran did not submit a substantive appeal to perfect an 
appeal of the RO's June 1995 rating decision, that determination 
became final, based on the evidence then of record.  38 U.S.C.A. 
§ 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1995) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010)].

In August 2008, the Veteran again sought to reopen his service 
connection claim for a back disorder.  See August 2008 
"Statement in Support of Claim," VA Form 21-4138.  In a 
September 2008 rating decision, the RO determined that new and 
material evidence had not been received to reopen the service 
connection claim for a back disorder.  Such issue is currently on 
appeal before the Board.  

Evidence added to the claims folder after the June 1995 rating 
decision includes statements and written argument submitted by or 
on behalf of the Veteran, as well as treatment records from the 
VA Medical Center (VAMC) in San Juan.  However, for the reasons 
expressed below, the Board finds that such evidence is cumulative 
and redundant of the evidence of record at the time of the prior 
final decision and does not raise a reasonable possibility of 
substantiating the Veteran's service connection claim for a back 
disorder.

Such newly received evidence includes treatment records dated 
from June 1994 to December 2009 from the San Juan VAMC, which 
reveal treatment for low back pain and a diagnosis of .  However, 
such records are negative for any opinion regarding a nexus 
between the Veteran's back disorder and his service.  The 
treatment records received since the prior final denials are new 
in that they were not of record at the time of such decisions; 
however, they are not material as they only reflect current 
diagnoses and complaints, which were already of record at the 
time of the June 1995 rating decision.  In this regard, the Board 
notes that the basis of the prior final denial was that there was 
no new and material evidence to show that the Veteran developed a 
chronic back disorder due to the acute episode of back pain 
during military service and ultimately that the claimed disorder 
was incurred in or aggravated by his military service.  The newly 
received records do not address the etiology of the Veteran's 
back disorder and, therefore, are not material.  

Additionally, the Veteran has offered arguments regarding the 
relationship between his back disability and his military 
service.  In this regard, he has alleged that he has a back 
disorder as a result of in-service back injury for which he 
received treatment on numerous occasions in-service.  However, 
such statements are duplicative of the Veteran's statements of 
record at the time of the June 1995 rating decision.  Therefore, 
such are cumulative and duplicative of the evidence of record at 
the time of the final prior denial.  Moreover, the Court has held 
that lay assertions of medical causation cannot suffice as new 
and material evidence to reopen a claim.  See Moray v. Brown, 5 
Vet. App. 211 (1993).

As such, the Board must conclude that the evidence added to the 
record since the prior final denial is cumulative and redundant 
of the evidence of record at the time of the June 1995 rating 
decision and does not raise a reasonable possibility of 
substantiating the Veteran's service connection claim for a back 
disorder.  As such, the Board finds that the evidence received 
subsequent to the June 1995 rating decision is not new and 
material, and the requirements to reopen the claim of entitlement 
to service connection for a back disorder have not been met.

Disorder of the Legs and Urinary Incontinence 

The Veteran has claimed service connection for a disorder of the 
legs and urinary incontinence as secondary to his back disorder.  
The Board notes that the Veteran does not allege, nor does the 
record reflect, that such disorders are related to service on a 
direct basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 
(2008) (claims which have no support in the record need not be 
considered by the Board as the Board is not obligated to consider 
"all possible" substantive theories of recovery. Where a fully 
developed record is presented to the Board with no evidentiary 
support for a particular theory of recovery, there is no reason 
for the Board to address or consider such a theory).

As the Board denied the reopening of the Veteran's claim of 
entitlement to service connection for a back disorder herein and 
he has not claimed, nor does the evidence show, that his disorder 
of the legs and/or urinary incontinence is caused or aggravated 
by his service-connected right ankle disability, the Board finds 
that such disorders are not due to or aggravated by a service-
connected disability.  In light of this fact, his claims for 
service connection for a disorder of the legs and urinary 
incontinence as secondary to a service-connected disability lacks 
legal merit or legal entitlement and must be denied as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Conclusion
  
In reaching the forgoing determinations, the Board has considered 
the benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claims, such is 
inapplicable in the instant appeal and his claims must be denied.  
38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 54.  


ORDER

Service connection for hearing loss is denied. 

Service connection for a respiratory disorder, claimed as 
sinusitis, is denied.

Service connection for an acquired psychiatric disorder, claimed 
as a nervous condition, is denied.

New and material evidence not having been received, the appeal to 
reopen a claim of entitlement to service connection for a back 
disorder is denied.

Service connection for a disorder of the legs claimed as 
secondary to a back disorder is denied.

Service connection for urinary incontinence claimed as secondary 
to a back disorder is denied.


REMAND

The Veteran also seeks service connection for tinnitus, a 
cervical disorder, a stomach disorder, fibromyalgia, and IBS.  
With respect to these claims, the Board finds that further 
development is necessary prior to analyzing the claims on the 
merits.  

With regard to the Veteran's claim for service connection for 
tinnitus, although he has not been diagnosed with tinnitus by a 
medical professional, in Charles v. Principi, 16 Vet. App. 370 
(2007), the Court held that tinnitus is readily observable by 
laypersons and does not require medical expertise to establish 
its existence.  As such, the Veteran himself is capable of 
diagnosing tinnitus and by claiming service connection for such 
disorder, a current disability of tinnitus is established.  
Although the Veteran's STRs are negative for any complaints, 
treatment, and/or diagnoses referable to tinnitus, the Veteran 
claims that such is related to his active duty service, which may 
include in-service noise exposure.  See September 2008 
"Statement in Support of Claim," VA Form 21-4138; April 2009 
"Appeal to Board of Veterans Appeal," VA Form 9.  Based on the 
foregoing, a VA examination is necessary to ascertain whether the 
Veteran's current tinnitus is related to his military service.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).   

The evidence of record reveals that the Veteran is currently 
variously straightening of the cervical curvature suggestive of 
regional muscle spasm and gastroesophageal reflux disease (GERD).  
See June 1994 Cervical Spine MRI Report; September 2005 Primary 
Care Note.  Although the Veteran's STRs are negative for any 
complaints, treatment, and/or diagnoses of any stomach or 
cervical disorders, the Veteran claims that his GERD and cervical 
spine disorder are related to his active duty service.  See 
September 2008 "Statement in Support of Claim," VA Form 21-
4138; April 2009 "Appeal to Board of Veterans Appeal," VA Form 
9.  Based on the foregoing, a VA examination is necessary to 
ascertain whether the Veteran's currently diagnosed GERD and 
cervical spine disorder are related to service.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4).   

In addition to the general regulations regarding service 
connection, compensation may be paid to a Persian Gulf Veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf War 
or to a degree of 10 percent or more not later than December 31, 
2011, following such service.  38 U.S.C.A. § 1117 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.317 (2010).  Service connection may be 
granted when the evidence establishes: (1) that he or she is a 
Persian Gulf Veteran; (2) who exhibits objective indications of 
chronic disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2011; and (4) that such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. 
§ 1117 is a chronic disability resulting from (A) an undiagnosed 
illness, (B) a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome (CFS), fibromyalgia, or 
irritable bowel syndrome) that is defined by a cluster of signs 
or symptoms, or (C), any diagnosed illness that the Secretary 
determines in regulation prescribed under 38 U.S.C.A. § 1117(d) 
warrants a presumption of service connection.  38 U.S.C.A. 
§ 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may be granted for objective indications of a 
chronic disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms, to 
include, but not limited to, fatigue, signs or symptoms involving 
skin, headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastroesophageal signs or symptoms, cardiovascular 
signs or symptoms, abnormal weight loss, or menstrual disorders.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The undiagnosed illness 
must not be attributed to any known clinical diagnosis by 
history, physical examination, or laboratory tests.  38 C.F.R. 
§ 3.317(a)(1)(i)).  A chronic disability for purposes of 
38 U.S.C.A. § 1117 is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3).

The Board notes that effective July 13, 2010, VA has amended its 
adjudication regulations governing  presumptions for certain 
Persian Gulf War Veterans.  Such revisions amend § 
3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome are examples of 
medically unexplained chronic multisymptom illnesses and are not 
an exclusive list of such illnesses.  Additionally, the amendment 
removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary 
the authority to determine whether additional illnesses are 
"medically unexplained chronic multisymptom illnesses" as 
defined in paragraph (a)(2)(ii) so that VA adjudicators will have 
the authority to determine on a case-by-case basis whether 
additional diseases meet the criteria of paragraph (a)(2)(ii).  
These amendments are applicable to claims pending before VA on 
October 7, 2010, as well as claims filed with or remanded to VA 
after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010).

Although the Veteran's DD-214 indicates that the Veteran was 
awarded a Southwest Asia Service medal and had approximately 
three years of foreign service, the periods of the Veteran's 
service in the Southwest Asia theater of operations is 
unverified.  Review of the evidence of record reveals that the 
Veteran's service personnel records are not associated with the 
claims folder.  Although the RO attempted to obtain such records 
and was informed to resubmit a request in 120 days due to a flood 
situation, no further attempts to obtain the Veteran's service 
personnel records are documented.  As such, the AMC/RO should 
obtain the Veteran's complete service personnel records.  

Further, review of the Veteran's STRs is negative for any 
complaints, treatment, and/or diagnoses of fibromyalgia or IBS in 
service.  However, pursuant to 38 C.F.R. § 3.317, service 
connection may also be granted when the evidence establishes that 
the Veteran's fibromyalgia and/or IBS became manifest to a degree 
of 10 percent or more not later than December 31, 2011.  As such, 
a VA examination is necessary to confirm whether the Veteran has 
fibromyalgia and IBS and whether fibromyalgia and/or IBS was 
manifested to a degree of 10 percent or more after his discharge 
from service in November 1991 and not later than December 31, 
2011.   

Additionally, while on remand, the Veteran should be given 
another opportunity to identify any outstanding treatment records 
referable to his claimed disorders.  In this regard, the record 
reflects that he receives treatment from the San Juan VAMC and, 
in addition to any identified records, treatment records from 
such VA facility dated from August 2008 to the present should be 
obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the Veteran's 
complete service personnel records, and 
associate these records with the claims 
folder.  All reasonable attempts should be 
made to obtain any identified records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  Request that the Veteran identify any 
outstanding VA or non-VA treatment records 
pertaining to his claimed disorders.  
After securing any necessary authorization 
from him, obtain all records that the 
Veteran identified, to include any 
outstanding VA treatment records dated 
from August 2008 to the present from the 
San Juan VAMC.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA medical 
examination to determine the current nature 
and etiology of his tinnitus, cervical spine 
disorder, and stomach disorder, diagnosed as 
GERD.  The claims file should be made 
available to the examiner for review.  The 
entire claims file must be reviewed by the 
examiner in conjunction with each 
examination and the report should state that 
such review has been accomplished.  Any 
indicated evaluations, studies, and tests 
should be conducted.  

The VA examiner should identify all current 
diagnoses referable to the Veteran's 
tinnitus, cervical spine disorder, and 
GERD.  Thereafter, s/he should render an 
opinion as to the following:

a)	 Whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran's tinnitus is related to 
his service, to include noise exposure.

b)	Whether it is at least as likely as 
not (50 percent probability or greater) 
that any current cervical spine disorder 
is related to the Veteran's service.

c)	Whether it is at least as likely as 
not (50 percent probability or greater) 
that any current GERD is related to the 
Veteran's service.

A complete rationale should be provided for 
any opinion.  The examiner should reconcile 
the opinion(s) with the Veteran's STRs and 
any VA or private treatment records 
obtained regarding the Veteran's tinnitus, 
cervical spine disorder, and GERD.  In 
offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his claimed disorders, and 
the continuity of symptomatology.  

4.  After all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded a VA 
examination to confirm whether the Veteran 
has fibromyalgia and/or IBS and to 
determine whether the confirmed 
fibromyalgia and/or IBS became manifest to 
a compensable degree anytime after his 
discharge from service in November 1991.  

The examiner should refer to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5025 (2010), in 
determining whether the Veteran's 
fibromyalgia was manifested to a degree of 
10 percent or more after his discharge 
from service and not later than December 
31, 2011.  The examiner should also refer 
to 38 C.F.R. § 4.114, Diagnostic Code 7319 
(2010), in determining whether the 
Veteran's IBS was manifested to a degree 
of 10 percent or more after his discharge 
from service and not later than December 
31, 2011.  The examiner should further 
indicate whether such disorders existed 
for 6 months or more or whether they 
exhibit intermittent worsening over a 6 
month period.
 
The claims file should be made available 
to the examiner for review.  The entire 
claims file must be reviewed by the 
examiner in conjunction with the 
examination and the report should state 
that such review has been accomplished.  
The examiner should also be provided a 
copy of this remand and a copy of 
38 C.F.R. § 4.71a, Diagnostic Code 5025 
(2010) and 38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2010).

A complete rationale should be provided for 
any opinion.  A complete rationale should 
be provided for any opinion.  In offering 
any opinion, the examiner must consider the 
full record, to include the Veteran's lay 
statements regarding the incurrence of his 
claimed disorders, and the continuity of 
symptomatology.  

5.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


